USDC SDNY

DOCUMENT
DAVID J. GRECH
DGRECH@GRSM.COM ELECTRONICALLY FILED
BRITTANY L. PRIMAVERA DOC #:

BPRIMAVERA@GRSM.COM DATE FILED: 4/8/2020

 

ALIERY FARK PLAZA, —  FLUUR
New York, NY 10004
WWW.GRSM.COM

April 8, 2020

VIA ECF

The Honorable Analisa Torres, U.S.D.J.

United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: = Calcano et al. v. Dig Inn Restaurant Group, LLC
Case No.: 1:19-cv-11374-AT

Dear Judge Torres:

We were recently retained to represent defendant Dig Inn Restaurant Group, LLC
(“Defendant”) in this case. We have conferred with counsel for named plaintiff, Evelina Calcano
(“Plaintiff”), and write with their consent to respectfully request an extension of Defendant’s time
to respond to the complaint, pursuant to Rule I(C) of Your Honor’s Individual Practices in Civil
Cases.

Defendant respectfully requests thirty (30) days from the date of this application to submit
its response to the complaint. As this requested extension of time would affect other scheduled
dates, specifically the parties’ submission of a joint letter and proposed case management plan,
currently scheduled for April 16, 2020, and the initial pretrial conference, currently scheduled for
April 23, 2020, Defendant also respectfully and with Plaintiff's consent requests that those dates
be adjourned to dates after Defendant’s submission of its response to the complaint, subject to the
Court’s calendar.

This represents Defendant’s first request for any extension of time or adjournment in this
case. We appreciate the Court’s attention to this matter and are available at the Court’s
convenience should it have any questions.

GRANTED. By May 8, 2020, Defendant shall answer or otherwise
respond to the complaint. It is further ORDERED that the initial pretrial
conference scheduled for April 23, 2020 is ADJOURNED to May 20,
2020, at 10:40 a.m. By May 13, 2020, the parties shall submit their
joint letter and proposed case management plan.

SO ORDERED. io

Dated: April 8, 2020
New York, New York ANALISA TORRES

United States District Judge

 
